DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 January 2022 has been entered.

Status
This communication is in response to the communication filed on 24 January 2022. Claims 4-7, 11-19, and 22-23 have been canceled currently or previously, claims 1 and 20 have been amended, and no new claims have been added; therefore, claims 1-3, 8-10, 20-21, and 24 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
The Examiner notes that the response header (at least at the amendment cover 
Applicant’s amendment overcomes the claim objection(s); therefore, the Examiner withdraws the objection(s).
Applicant’s amendment overcomes the rejection(s) under 35 USC § 112; therefore, the Examiner withdraws the rejection(s).


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). (see MPEP § 211.05(I)(B))
The disclosure of the prior-filed application, Application Nos. 61/818,795, 62/038,683, 13/946,749, and 14/828,948, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. At least no timer, countdown timer, prizes, activities associated with a kiosk location, or probability for a prize appears supported through the indicated applications. Therefore, priority to . 61/818,795, 62/038,683, 13/946,749, and/or 14/828,948 is denied.
The Examiner notes that since persons of ordinary skill would appear to know to, and how to, advertise activities associated with a kiosk location, there currently appears to be support for at least claim 1 and parallel claim 20 at U.S. Provisional Application 62/083,014, therefore, the effective date for support is determined at the current time to be the date of that Provisional, 21 November 2014.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a 
The specification purports that “The contents of 62/083,014, 13/946,749, and 14/828,948 are incorporated herein by reference in their  entirety” (Applicant specification ¶ 0001). However, 62/083,014 is apparently a U.S. Provisional Application that is not published, not listed on any of the submitted IDSs, nor a copy provided, 13/946,749 is apparently U.S. Patent Application Publication No. 2014/0330648 that is not listed on any of the submitted IDSs nor a copy provided, and similarly 14/828,948 is apparently U.S. Patent Application Publication No. 2016/0048871 that is not listed on any of the submitted IDSs nor a copy provided.

Specification
The disclosure is objected to because of the following informalities: the attempt to incorporate subject matter into this application by reference to 62/083,014, 13/946,749, and 14/828,948 is ineffective because is each of these is not listed on any of the submitted IDSs nor a copy provided.
Appropriate correction is required.

Examiner’s Note
The Examiner notes that a “specified probability” of winning is claimed, and that the specification indicates that this probability may be set or changed according to, e.g., time (each day part such as morning or evening hours, day, week, season, etc.) and/or type of card(s) for sale, according to a group of kiosks in a region (e.g., by county, state, etc.), the merchant(s), sponsor(s), and/or distributor(s), or all kiosks in a region, and that this may be done to entice enhance sales of the stored value cards, or since card sales are diminishing (see Applicant ¶¶ 0037-0038 and 0054 for all of these). Further, it is described that “a user having administrative privileges may add, remove, or change how the probability is calculated” (Applicant ¶ 0038) and “the computing device 108 of the kiosk 110 … [and/or] the application 104 calculates the probability and determines whether each consumer wins or loses” (Applicant ¶ 0048 and 0054-0055). However, there is no indication of any basis for the probability itself, such as, for example, whether the probability is increased or decreased according to the amount or type of personal information received from the consumer. Therefore, the probability need be no more a designation than merely 1 out of 10, or 100, 1000, or 1,000,000 users win, or every 10th, 100th, etc. user wins, or some random winner selection based on the designated/specified probability or ratio. This is to say further that there is no nexus required or indicated/described between the personal information or the advertising content and the selection probability or determination of a winner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-3, 8-10, 20-21, and 24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Independent claims 1 and 20 each recite “wherein only when the consumer does not win the prize, the computing device displays one or more special financial 
The only description that is apparently related to this limitation is Applicant ¶ 0055 indicating that “In one embodiment, the loser screen may include information about certain future offers, such as specialized financial incentives to promote further sales of the stored value cards. For example, the loser screen may include information associated with certain merchants that may offer discounts for certain products that they sell or even monetary discounts for their stored value cards.” There is no indication what is “special” or “specialized” about the offers, and the description only indicates that the offer is regarding what the cards might possibly be used for in the future – that a merchant might provide a discount (or might not), but really only that the card may be used with that merchant. There is no indication at all about any difference in price for the sale of the card, or that there is any financial advantage to/for the card (e.g., if someone paid $20 for a card, they likely will only get $20 at its use). However, at least the earlier claim requirement that “the advertising content is based at least in part on activities associated with or specific to the geographic location of the retail kiosk” also qualifies then as a “special financial 
Therefore, based on the above, the Examiner finds that there is a lack of written support for the negative limitation of only offering such offers when the customer does not win (and the claim appears to require such offers when the user may win).
Claims 2-3, 8-1, 21, and 24 depend from claims 1 or 20, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore claims 2-3, 8-10, 21, and 24 are also lacking written support.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 8-10, 20-21, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to systems, which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites a kiosk marketing promotion system comprising: a retail kiosk to hold and display one or more stored value cards; and a kiosk computing device to be housed and supported by the retail kiosk and having a display screen for generating a graphical user interface (GUI) that plays interactive marketing promotion content on the display screen to: play advertising content associated with the stored value cards displayed by the retail kiosk; wherein the advertising content comprises: information based at least in part on a geographic location of the retail kiosk, a countdown timer screen that displays a remaining amount of time that the consumer is allowed to interact with the computing device, the countdown timer screen displaying a prize; computing device displays one or more special financial incentives to purchase the stored value cards.
Independent claim 20 is parallel to claim 1 above, except being directed to a kiosk marketing promotion system comprising: a kiosk management server in communication with one or more kiosk computing devices to perform the same or similar activities as at claim 1; therefore, claim 20 is analyzed in the same manner as claim 1.
The dependent claims (claims 2-3, 8-10, 21, and 24) appear to be encompassed by the abstract idea of the independent claims since they merely indicate calculating the probability on a periodic basis (claim 2) according to stores in a region, merchants sponsoring cards, card distributors, or system kiosks in a region (claims 3 and 21), receiving user input to select a card (claims 8 and 24), transmitting an 
The underlined portions of the claims are an indication of elements additional to the abstract idea (to be considered below).
The claim elements may be summarized as the idea of advertising an opportunity to win a stored value card in exchange for personal information; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations; …) grouping of subject matter. 
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination. The additional elements are using a system comprising: a retail kiosk to hold and display one or more stored value cards; and a kiosk computing device, a display screen for generating a graphical user interface (GUI) on the display screen, and computing device displays. These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a 
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use. 
The additional elements, as they are indicated above, are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity.
The claim as a whole indicates a kiosk as the retail form factor (as opposed, e.g., to a store, or mall, or online environment), which then is considered to be a field of use. The kiosk is merely advertising in relation to the products for sale, i.e., stored value cards (as stores and/or other retailers generally do – i.e., another field of use regarding which product is for sale), which is based on location such as nearby 

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as indicated above, the additional elements are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception” that is indicated to be insignificant activity.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the Id. at 0061), “a conventional computer, a server, a distributed computer, or any other type of computer” (Id.), “that [these] computing systems may also embody devices such as Personal Digital Assistants (PDAs), mobile phones, tablets or slates, multimedia consoles, gaming consoles, set top boxes, etc.” (Id. at 0063).
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, appear encompassed by the abstract idea since they merely limit the idea itself; therefore, the dependent claims do not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, 20-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hallenbeck et al. (U.S. Patent Application Publication No. 2012/0004769, hereinafter Hallenbeck) in view of House et al. (U.S. Patent Application Publication No. 2009/0104965, hereinafter House) in further view of Ramsey et al. (U.S. Patent Application Publication No. 2013/0029739, hereinafter Ramsey) and in still further view of Mothwurf et al. (U.S. Patent Application Publication No. 2001/0036857, hereinafter Mothwurf).

Claim 1: Hallenbeck discloses a kiosk marketing promotion system (see at least, e.g., ¶ 0091, Fig. 9); citation by number only hereinafter) comprising:
a retail kiosk to hold and display one or more stored value cards (0076, “the ARS system may be an informational kiosk”, Figs. 1-2; 0136, “ARS unit offers gift cards for purchasing”); and
a kiosk computing device to be housed and supported by the retail kiosk and having a display screen for generating a graphical user interface (GUI) that plays interactive marketing promotion content on the display screen (0050, “UI section 102 may include a controller or at least be connected to a controller, such as a computer system or processor. A portion of the controller/computer system may be physically positioned in other parts of ARS unit 100”, 0051, “UI section 102 includes a computer screen 110, which may be a touch screen … [and] may also be referred to as a screen UI or as a display for a graphical user interface (GUI). Computer screen 110 is typically positioned above other components of UI section 102”, see Figs. 1-2; 0070, “content on computer screen”, “Examples of content include product information, advertisements, help menus, and the like”.) to:
play advertising content associated with the stored value cards displayed by the retail kiosk (0070, “content on computer screen”, “Examples of content include product information, advertisements, help menus, and the like”, 0081 “product information” displayed, such as advertisements and/or purchasing transaction screens), 0131 screens, such as “Comparison screens may be used to help customers determine the differences between multiple products offered for sale in 
wherein the advertising content comprises:
information based at least in part on a geographic location of the retail kiosk (0070, 0081, 0131, as above – indicating the products available at that location, see also 0072-0076, generally, 0072 indicating “An ARS unit allows customers to obtain information about products available for sale at least from this unit, select one or more product items for purchase”; 0139, advertising products available at nearby locations, such as the “nearest corresponding location”),
a countdown timer (0140, “an ARS unit waits for a predetermined period of time (e.g., about 1 minute, 2 minutes, 5 minutes, or 10 minutes) to determine whether any further user interactions with the user interface will be forthcoming”) 
wherein the advertising content is based at least in part on activities associated with or specific to the geographic location of the retail kiosk (0070, 0081, 0131, as above – indicating the products available at that location, see also 0072-0076, generally, 0072 indicating “An ARS unit allows customers to obtain information about products available for sale at least from this unit, select one or more product items for purchase”; 0139, advertising products available at nearby locations, such as the “nearest corresponding location”);
receive, from the consumer, personal information associated with the consumer (0075, “ARS may prompt the customer to enter e-mail and/or cell phone information on a user interface. Therefore, the coupon may be delivered to the customer's 
wherein the computing device activates a stored value card for the consumer (0136, dispense cards for retrieval and activation, activation including the customer providing more information such that it is added to the card and provided so that  the customer can redeem the card value); and
the computing device displays one or more special financial incentives to purchase the stored value cards (0075, “The ARS unit may issue a coupon or some other form of discount, which may also be ‘dynamic’ and/or ‘static.’", 0129, “a ‘product screen,’ in accordance with certain embodiments. It contains information specific to a particular product item, such as a product image, product price, options, product information, product specification, available accessories, and so forth”, where at least a price is a special financial incentive to purchase a/the card).
Hallenbeck, however, does not appear to explicitly disclose the countdown timer screen that displays a remaining amount of time that the consumer is allowed to interact with the computing device, the countdown timer screen displaying a prize; display information associated with previous winners, the information comprising of a name of each winner, a geographical location of each winner, and a retailer associated with the prize; when the personal information is received, determine whether the consumer wins a prize based at least in part on a specified probability and consumer interaction with the retail kiosk, the prize comprising at least one of the stored value cards displayed by the retail kiosk, activating the card when the 
House, though, teaches configuring and displaying a timer that indicates “timer data (e.g., hours, minutes and/or seconds of elapsed and/or remaining tournament play)” (House at 0431), that “game and prize information may also be displayed in the video display screen” (House at 0095), where various games may be implemented and played, and  “each award or other game outcome is associated with a probability and the gaming machine generates the award or other game outcome to be provided to the player based on the associated probabilities … [and] the gaming machine generates outcomes randomly or based upon one or more probability calculations” (House at 0554, see also House at 0562, 0567) and periodically update the code being executed and the information (House at 0052 and 0491). This indicates showing a timer related to a prize that may be awarded based on a calculated probability so as to inform the user of game parameters (the time and prize) and enable determining a winner of the contest for more complete information and fairness. Therefore, the Examiner understands and finds that displaying a countdown timer with time remaining and a prize, as well as determining whether a person won a prize based on probability are each applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to keep players informed and determine a winner.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the kiosk of Hallenbeck with the display and determination of House in order to display a 
The rationale for combining in this manner is that displaying a countdown timer with time remaining and a prize, as well as determining whether a person won a prize based on probability are each applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to keep players informed and determine a winner as explained above.
Hallenbeck in view of House, however, does not appear to explicitly disclose display information associated with previous winners, the information comprising of a name of each winner, a geographical location of each winner, and a retailer associated with the prize; determining whether a person won when the personal information is received, the prize comprising at least one of the stored value cards displayed by the retail kiosk, activating the card when the consumer has won the prize, and wherein only when the consumer does not win the prize is/are incentives displayed.
The Examiner first notes that displaying the name, location, and retailer is printed matter since there is no functional relationship between the display and the product or substrate being claimed. See MPEP § 2111.05. There is no indication of any change in function based on the display, nor that the display of that information is used for any other purpose (besides merely the displaying itself), and is apparently only for the purpose of conveying the information to the reader – similar to the information indicated at MPEP § 2111.05(I)(B) concerning printed matter on dice, a 
Nevertheless, Ramsey teaches displaying a leaderboard “with the player's real-time position 241, score 242, and time remaining” (Ramsey at 0041, Fig. 2B), that “group members … may be informed of the status of any awards or prizes (e.g. the amounts and, if an award or prize has been won, who the winner was, when the win occurred, and where the win occurred), the names of locations (e.g. casinos), where they may find the games to play to compete for the group event awards or prizes, and other information and/or advertisements that may be of interest to group members” (Ramsey at 0030, see Fig. 6). This conveys providing the identity of the winner and when and where they won, which what the light of the specification indicates would be all that is needed so as to keep members informed based on their interest. Therefore, the Examiner understands and finds that displaying winning name, location, and retailer (within the meaning indicated by the light of the specification) is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to keep persons (i.e., players and/or members) informed based on their interest.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the kiosk of Hallenbeck in view of House with the information provided by Ramsey in order to display winning name, location, and retailer (within the meaning indicated by the light of the specification) so as to keep persons (i.e., players and/or members) informed based on their interest.

Hallenbeck in view of House and in further view of Ramsey, however, does not appear to explicitly disclose determining whether a person won when the personal information is received, the prize comprising at least one of the stored value cards displayed by the retail kiosk, activating the card when the consumer has won the prize, and wherein only when the consumer does not win the prize is/are incentives displayed. Mothwurf, though, also teaches collecting personal information of the player (Mothwurf at 0024, 0114), that “transfer of the associated win to a player can take place in accordance with … small wins credited to a cashless card or cashless account in a casino data base (the cashless card and cashless account being associated with the player) … and/or major wins by payment to a cashless account at casino or to a cashless card” (Mothwurf at 0067, 0070, 0075) and “Once the winner or list of winners has been identified in any particular case, and the amount won associated with each winner, then a decision can be made by the casino management on how to actually transfer the win to the player or players … [including] for payment to be made to a cashless card or to a player account at the casino (the cashless card or player account being uniquely associated with a particular player …)” (Mothwurf at 0198). This conveys the prize being the stored value card (i.e., “a cashless card”) and the transfer of the prize to that card indicating 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the kiosk of Hallenbeck in view of House and in further view of Ramsey with the prize card and activation of Mothwurf in order to provide a stored value card for a prize and activate it so as to enable use of the card and/or prize.
The rationale for combining in this manner is that providing a stored value card for a prize and activating it is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to enable use of the card and/or prize as explained above.
Hallenbeck in view of House and in further view of Ramsey and in still further view of Mothwurf does not appear to explicitly disclose determining whether a person won when the personal information is received, and wherein only when the consumer does not win the prize is/are incentives displayed. However, both of these activities are considered to be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, as indicating the timing of the activity. Regarding determining whether a person won when the personal information is received, both Hallenbeck and Mothwurf indicate (as cited above) receiving personal information, but apparently not in alignment with 
Regarding displaying incentives only when the consumer does not win the prize is only one of four possible options – 1) do not display any incentives ever, 2) only display incentives upon not winning, 3) only display incentives upon winning, and/or 4) display such incentives regardless whether the consumer wins or not. Applicant’s claims are apparently performing option 4 (since the required advertising content would appear to necessarily be within the meaning of “special financial incentive”), however, the final claim element recites option 2. Only displaying such incentives when the consumer does not win the prize would appear to encourage the consumer to participate, but would lessen or ease the possible disappointment at not winning the prize – i.e., letting the consumer down easy, while perhaps still motivating them to attempt more participation.
Therefore, the Examiner understands and finds that determining whether a person won when the personal information is received, and only displaying incentives when the consumer does not win the prize are each obvious to try since choosing from a finite number of identified, predictable solutions, with a reasonable 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the combination of Hallenbeck in view of House and in further view of Ramsey and in still further view of Mothwurf in order to determine whether a person won when the personal information is received, and only display incentives when the consumer does not win the prize so as assure the information is available and to keep players interested and motivated.
The rationale for combining in this manner is that determining whether a person won when the personal information is received, and only displaying incentives when the consumer does not win the prize are each obvious to try since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success so as assure the information is available and to keep players interested and motivated as explained above.

Claim 2: Hallenbeck in view of House and in further view of Ramsey and in still further view of Mothwurf discloses the kiosk marketing promotion system of Claim 1, wherein the computing device calculates the specified probability on a periodic basis (House at 0052 and 0491, the code and information being updated indicating that the probabilities being used would be updated at least on that periodic basis or schedule; as at the combination above and using the rationale as at the combination above). 

Claim 3: Hallenbeck in view of House and in further view of Ramsey and in still further view of Mothwurf discloses the kiosk marketing promotion system of Claim 1, wherein the computing device calculates the specified probability according to at least one of one or more retail stores in a specified geographical region, one or more merchants that sponsor the stored value cards, one or more distributors of the stored value cards, and a gamut of all of a plurality of retail kiosks managed by a server of the kiosk marketing promotion system (House at 0554, “each award or other game outcome is associated with a probability and the gaming machine generates the award or other game outcome to be provided to the player based on the associated probabilities … [and] the gaming machine generates outcomes randomly or based upon one or more probability calculations”, indicating the probability is based on the specific location, i.e., on retail store (see also House at 0562, 0567). 

Claim 8: Hallenbeck in view of House and in further view of Ramsey and in still further view of Mothwurf discloses the kiosk marketing promotion system of Claim 1, wherein the computing device receives user input for selecting one stored value cards from among the stored value cards displayed by the kiosk (Hallenbeck at 0136). 

Claim 9: Hallenbeck in view of House and in further view of Ramsey and in still further view of Mothwurf discloses the kiosk marketing promotion system of Claim 1, 

Claim 10: Hallenbeck in view of House and in further view of Ramsey and in still further view of Mothwurf discloses the kiosk marketing promotion system of Claim 1, wherein the computing device receive user input for changing the interactive marketing promotion content that is played on the computing device, the user input received via at least one of the GUI of the computing device or a GUI of a server that manages the operation of the computing device (Hallenbeck at 0051, indicating input options, 0070, indicating advertising content storage, 0109-0111, indicating the ARS units in communication with server via network to perform administrative duties or functions, and 0113-0114, indicating individuals can log in and access server to manage and change content presentation aspects).

Claims 20, 21, and 24 are rejected on the same basis as claims 1, 3, and 8 above since Hallenbeck discloses (as cited above) the server functions indicated at the system of claims 20-21 and 24.

Response to Arguments
Applicant's arguments filed 24 January 2022 have been fully considered but they are not persuasive.


Therefore, the Examiner is not persuaded.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Arezina et al. (U.S. Patent Application Publication No. 2009/0197684, hereinafter Arezina), describing game play with a prize that is, or is to be, won and a countdown timer.
Hwang (U.S. Patent Application Publication No. 2011/0282724) describes “[a] method of subsidizing purchases through consumer participation in interactive advertising at the kiosk includes providing a user an option to receive a subsidy 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622